NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS RENTERIA-AVALOS, AKA                     No.    15-71524
Carlos Renteria,
                                                Agency No. A200-681-812
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges

      Carlos Renteria-Avalos, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Where, as here, the BIA assumes an alien is credible rather than reviewing

the IJ’s adverse credibility finding, we assume credibility and review the BIA’s

opinion on its merits. See Barazza Rivera v. I.N.S., 913 F.2d 1443, 1449–50 (9th

Cir. 1990).

      Even assuming changed circumstances justify Renteria-Avalos’ untimely

application for asylum, substantial evidence supports the BIA’s denial of his

asylum claim on its merits. The BIA did not err in finding that Renteria-Avalos

did not establish membership in a cognizable social group. See Reyes v. Lynch,

842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). Thus, Renteria-

Avalos’ asylum and withholding of removal claims fail.


                                           2
      Substantial evidence supports the BIA’s denial of CAT relief because

Renteria-Avalos failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Finally, the IJ’s failure to consider Renteria-Avalos’ eligibility for voluntary

departure did not violate due process. The IJ gave Renteria-Avalos many

opportunities to advance his voluntary departure request during his hearing, yet his

attorney indicated that there would be no such request. Thus, there was no

violation of due process. See Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th

Cir. 2014) (“To prevail on a due-process claim, a petitioner must demonstrate both

a violation of rights and prejudice.”).

      PETITION FOR REVIEW DENIED.




                                          3